ORDER

This matter came before this Court on the Application to Resign From the Practice of Law by Kenneth Joseph Wees and the response of Bar Counsel, and
The Court having considered the Application and the Response of Bar Counsel, it is this 17th day of June, 2015
ORDERED, by the Court of Appeals of Maryland, that the resignation of Kenneth Joseph Wees from the Bar of the State of Maryland is hereby accepted and it is further
ORDERED that the Clerk of the Court shall remove the name of Kenneth Joseph Wees from the register of attorneys entitled to practice law in this State and certify that fact to the Trustees of the Client Protection Fund and the Clerks of all judicial tribunals in this State.